DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s AFCP 2.0 Amendment
Acknowledgment is made of applicant’s AFCP 2.0 amendment, filed 04 march 2022.  The changes therein and corresponding remarks have been considered, and the amendment has been entered.
No claims have been cancelled or added via the amendment.  Therefore, claims 21-40 remain pending in the application.  Of these, claims 35-40 were previously withdrawn 


Terminal Disclaimer
The terminal disclaimer filed on 10 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 9,934,856 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Election/Restrictions
Claims 21-34 are allowable.  Claims 35-40, previously withdrawn from consideration as the restriction requirement between inventions I and II, as set forth in the Office action mailed on 30 April 2021, is hereby withdrawn and claims 35-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 21-40 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  
See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 04 March 2022.  
See also the above terminal disclaimer, overcoming a nonstatutory double patenting rejections of at least amended claims 21-29 over claims 18-20 and 22-25 of U.S. Patent No. US 9,934,856 B2, with reference to the attached interview summary.  
08 March 2022 (of the interview conducted on 03 March 2022).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824